Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent William Erlbaum, a Justice of the Supreme Court, Queens County, to modify a sentence imposed upon nonparty Carmine Furino, which included an order of protection directing him to stay away from the petitioner, by modifying the order of protection to allow Carmine Furino to have contact with the petitioner.
Motion by the respondent William Erlbaum, in which the respondent Richard A. Brown joins, to dismiss the petition.
Upon the petition, and the papers filed in support of the motion and the papers filed in opposition thereto, it is,
Ordered that the motion is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Dillon, J.P., Balkin, Eng and Chambers, JJ., concur.